Citation Nr: 1716595	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15-41 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served honorably in the Army from May 10, 1967 to May 9, 1969.  He died in October 2016, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Manila.  In a February 2017 rating decision of the Veterans Benefits Administration RO, service connection was granted for atrial fibrillation (previously denied as ischemic heart disease).  


FINDING OF FACT

In an April 12, 2017 correspondence, the appellant, stated she was satisfied with the grant of service connection for atrial fibrillation, and withdrew the claim for service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the appellant concerning the claim of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2016). 

On April 12, 2017, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the issue of entitlement to service connection for ischemic heart disease.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and as such, the issue is dismissed. 










ORDER

The claim for entitlement to service connection for ischemic heart disease is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


